PER CURIAM
Defendant was convicted of felony driving while suspended (DWS), and his probation on an earlier theft conviction was revoked. Although he has appealed in both cases by a single notice of appeal, he assigns no error to the judgment in the DWS case. In the theft case, he asserts that the trial court lacked the authority to modify a previously ordered, but unexecuted, jail sentence by ordering that it be served consecutively to an unrelated prison sentence. The state concedes that defendant is correct, and we accept the concession.
CA A71613 affirmed; CA A71612 remanded for resentencing and otherwise affirmed.